ORDER

PER CURIAM.
Jason Maxson (“father”) appeals the final judgment of the Circuit Court of St. Louis County in a dissolution of marriage proceeding. In his two points on appeal, father contends the court abused its discretion in (1) granting Shaowei Dai (“mother”) the authority to take their son to China, and (2) limiting the amount of the bond parents are required to post pri- or to international travel with son to a country that is not a signatory to the Hague Convention to $10,000. Specifically, father argues the court’s ruling on these two provisions of the parenting plan was inconsistent with the best interests of the child.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).